 [logo.jpg]

 

EXHIBIT 10.2

 

April 18, 2017

 

STRICTLY CONFIDENTIAL

 

Ms. Kathleen Valiasek

Chief Financial Officer

Amyris, Inc.

5885 Hollis Street, Suite 100

Emeryville, California 94608

 

Dear Ms. Valiasek:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Amyris, Inc. (the “Company”) and Rodman & Renshaw, a unit of H.C. Wainwright &
Co., LLC (“Rodman”), that Rodman shall serve as the exclusive agent, advisor or
underwriter in any offering (each, an “Offering”) of securities of the Company
(“Securities”) during the Term (as defined below) of this Agreement. The terms
of each Offering and the Securities issued in connection therewith shall be
mutually agreed upon by the Company and Rodman and nothing herein implies that
Rodman would have the power or authority to bind the Company and nothing herein
implies that the Company shall have an obligation to issue any Securities. It is
understood that Rodman’s assistance in an Offering will be subject to the
satisfactory completion of such investigation and inquiry into the affairs of
the Company as Rodman deems appropriate under the circumstances and to the
receipt of all internal approvals of Rodman in connection with the transaction.
The Company expressly acknowledges and agrees that Rodman’s involvement in an
Offering is strictly on a reasonable best efforts basis and that the
consummation of an Offering will be subject to, among other things, market
conditions. The execution of this Agreement does not constitute a commitment by
Rodman to purchase the Securities and does not ensure a successful Offering of
the Securities or the success of Rodman with respect to securing any other
financing on behalf of the Company. Rodman may retain other brokers, dealers,
agents or underwriters on its behalf in connection with an Offering.

 

A.                 Compensation; Reimbursement. At the closing of each Offering
(each, a “Closing”), the Company shall compensate Rodman as follows:

 

1.                  Cash Fee. The Company shall pay to Rodman a cash fee, or as
to an underwritten Offering an underwriter discount, equal to:

(i) 7.0% of the aggregate gross proceeds raised in each Offering from investors
introduced by Rodman;

(ii) 3.5% of the face amount of existing debt (plus any accrued interest)
exchanged by the holders thereof for Securities in each Offering; and

(iii) 1.0% of the aggregate gross proceeds raised from Koninklijke DSM N.V. in
the first Offering completed under this Agreement.

 

2.                  Expense Allowance. Out of the proceeds of each Closing, the
Company also agrees to pay Rodman a non-accountable expense allowance of
$125,000 (provided, however, that such reimbursement amount in no way limits or
impairs the indemnification and contribution provisions of this Agreement).

 

 

 

 





430 Park Avenue | New York, New York 10022 | 212.356.0500

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC





 

 

 

 

B.                 Term and Termination of Engagement; Exclusivity. The term of
Rodman’s exclusive engagement will begin on the date hereof and end two months
after the date hereof (the “Term”). Notwithstanding anything to the contrary
contained herein, the Company agrees that the provisions relating to the payment
of fees, reimbursement of expenses, indemnification and contribution,
confidentiality, conflicts, independent contractor and waiver of the right to
trial by jury will survive any termination of this Agreement. During Rodman’s
engagement hereunder: (i) the Company will not, and will not permit its
representatives to, other than in coordination with Rodman, contact or solicit
institutions, corporations or other entities or individuals as potential
purchasers of the Securities and (ii) the Company will not pursue any financing
transaction which would be in lieu of an Offering. Furthermore, the Company
agrees that during Rodman’s engagement hereunder, all inquiries, whether direct
or indirect, from prospective investors will be referred to Rodman and will be
deemed to have been contacted by Rodman in connection with an Offering.
Additionally, except as set forth hereunder, the Company represents, warrants
and covenants that no brokerage or finder’s fees or commissions are or will be
payable by the Company or any subsidiary of the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
third-party with respect to any Offering.

 

C.                 Information; Reliance. The Company shall furnish, or cause to
be furnished, to Rodman all information requested by Rodman for the purpose of
rendering services hereunder (all such information being the “Information”). In
addition, the Company agrees to make available to Rodman upon request from time
to time the officers, directors, accountants, counsel and other advisors of the
Company. The Company recognizes and confirms that Rodman (a) will use and rely
on the Information, including any documents provided to investors in each
Offering (the “Offering Documents” which shall include any Purchase Agreements
(as defined below)), and on information available from generally recognized
public sources in performing the services contemplated by this Agreement without
having independently verified the same; (b) does not assume responsibility for
the accuracy or completeness of the Offering Documents or the Information and
such other information; and (c) will not make an appraisal of any of the assets
or liabilities of the Company. Upon reasonable request, the Company will meet
with Rodman or its representatives to discuss all information relevant for
disclosure in the Offering Documents and will cooperate in any investigation
undertaken by Rodman thereof, including any document included or incorporated by
reference therein. At each Offering, at the request of Rodman, the Company shall
deliver such legal letters, comfort letters and officer’s certificates, all in
form and substance satisfactory to Rodman and its counsel as is customary for
such Offering. Rodman shall be a third party beneficiary of any representations,
warranties, covenants and closing conditions made by the Company in any Offering
Documents, including representations, warranties, covenants and closing
conditions made to any investor in an Offering.

 

D.                 Related Agreements. At each Offering, the Company shall enter
into the following additional agreements:

 

1.                  Underwritten Offering. If an Offering is an underwritten
Offering, the Company and Rodman shall enter into a customary underwriting
agreement in form and substance satisfactory to Rodman and its counsel.

 

2.                  Best Efforts Offering. If an Offering is on a best efforts
basis, the sale of Securities to the investors in the Offering will be evidenced
by a purchase agreement (“Purchase Agreement”) between the Company and such
investors in a form reasonably satisfactory to the Company and Rodman. Prior to
the signing of any Purchase Agreement, officers of the Company with
responsibility for financial affairs will be available to answer inquiries from
prospective investors.

 



2

 

 

3.                  Escrow and Settlement. In respect of each Offering, the
Company and Rodman shall enter into an escrow agreement with a third party
escrow agent, which may also be Rodman’s clearing agent, pursuant to which
Rodman’s compensation and expenses shall be paid from the gross proceeds of the
Securities sold. If the Offering is settled in whole or in part via delivery
versus payment (“DVP”), Rodman shall arrange for its clearing agent to provide
the funds to facilitate such settlement. The Company shall bear the cost of the
escrow agent and shall reimburse Rodman for the actual out of pocket cost of
such clearing agent settlement and financing, if any.

 

4.                  FINRA Amendments. Notwithstanding anything herein to the
contrary, in the event that Rodman determines that any of the terms provided for
hereunder shall not comply with a FINRA rule, including but not limited to FINRA
Rule 5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final underwriting agreement) in writing upon the request of
Rodman to comply with any such rules; provided that any such amendments shall
not provide for terms that are less favorable to the Company.

 

E.                  Confidentiality. In the event of the consummation or public
announcement of any Offering, Rodman shall have the right to disclose its
participation in such Offering, including, without limitation, the Offering at
its cost of “tombstone” advertisements in financial and other newspapers and
journals.

 

F.                  Indemnity.

 

1.       In connection with the Company’s engagement of Rodman as Offering
agent, the Company hereby agrees to indemnify and hold harmless Rodman and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Rodman, or (B) otherwise
relate to or arise out of Rodman’s activities on the Company’s behalf under
Rodman’s engagement, and the Company shall reimburse any Indemnified Person for
all expenses (including the reasonable fees and expenses of counsel) as incurred
by such Indemnified Person in connection with investigating, preparing or
defending any such claim, action, suit or proceeding, whether or not in
connection with pending or threatened litigation in which any Indemnified Person
is a party. The Company will not, however, be responsible for any Claim that is
finally judicially determined to have resulted from the gross negligence or
willful misconduct of any person seeking indemnification for such Claim. The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Rodman except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.

 

2.       The Company further agrees that it will not, without the prior written
consent of Rodman, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 



3

 

 

3.       Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel. Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.

 

4.       The Company agrees that if any indemnity sought by an Indemnified
Person hereunder is held by a court to be unavailable for any reason then
(whether or not Rodman is the Indemnified Person), the Company and Rodman shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Rodman on the other, in connection with Rodman’s engagement
referred to above, subject to the limitation that in no event shall the amount
of Rodman’s contribution to such Claim exceed the amount of fees actually
received by Rodman from the Company pursuant to Rodman’s engagement. The Company
hereby agrees that the relative benefits to the Company, on the one hand, and
Rodman on the other, with respect to Rodman’s engagement shall be deemed to be
in the same proportion as (a) the total value paid or proposed to be paid or
received by the Company pursuant to the applicable Offering (whether or not
consummated) for which Rodman is engaged to render services bears to (b) the fee
paid or proposed to be paid to Rodman in connection with such engagement.

 

5.       The Company’s indemnity, reimbursement and contribution obligations
under this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

 

G.                 Limitation of Engagement to the Company. The Company
acknowledges that Rodman has been retained only by the Company, that Rodman is
providing services hereunder as an independent contractor (and not in any
fiduciary or agency capacity) and that the Company’s engagement of Rodman is not
deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Rodman or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), employees or agents. Unless otherwise
expressly agreed in writing by Rodman, no one other than the Company is
authorized to rely upon this Agreement or any other statements or conduct of
Rodman, and no one other than the Company is intended to be a beneficiary of
this Agreement. The Company acknowledges that any recommendation or advice,
written or oral, given by Rodman to the Company in connection with Rodman’s
engagement is intended solely for the benefit and use of the Company’s
management and directors in considering a possible Offering, and any such
recommendation or advice is not on behalf of, and shall not confer any rights or
remedies upon, any other person or be used or relied upon for any other purpose.
Rodman shall not have the authority to make any commitment binding on the
Company. The Company, in its sole discretion, shall have the right to reject any
investor introduced to it by Rodman.

 



4

 

 

H.                 Limitation of Rodman’s Liability to the Company. Rodman and
the Company further agree that neither Rodman nor any of its affiliates or any
of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Rodman and that are finally judicially determined to have resulted solely
from the gross negligence or willful misconduct of Rodman.

 

I.                    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be fully performed therein. Any disputes that arise under
this Agreement, even after the termination of this Agreement, will be heard only
in the state or federal courts located in the City of New York, State of New
York. The parties hereto expressly agree to submit themselves to the
jurisdiction of the foregoing courts in the City of New York, State of New York.
The parties hereto expressly waive any rights they may have to contest the
jurisdiction, venue or authority of any court sitting in the City and State of
New York. In the event Rodman or any Indemnified Person is successful in any
action, or suit against the Company, arising out of or relating to this
Agreement, the final judgment or award entered shall be entitled to have and
recover from the Company the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by Rodman
and the Company.

 

J.                   Notices. All notices hereunder will be in writing and sent
by certified mail, hand delivery, overnight delivery or fax, if sent to Rodman,
at the address set forth on the first page hereof, e-mail: notices@rodm.com,
Attention: Head of Investment Banking, and if sent to the Company, to the
address set forth on the first page hereof, Attention: Chief Financial Officer.
Notices sent by certified mail shall be deemed received five days thereafter,
notices sent by hand delivery or overnight delivery shall be deemed received on
the date of the relevant written record of receipt, and notices delivered by fax
shall be deemed received as of the date and time printed thereon by the fax
machine.

 

K.                 Conflicts. The Company acknowledges that Rodman and its
affiliates may have and may continue to have investment banking and other
relationships with parties other than the Company pursuant to which Rodman may
acquire information of interest to the Company. Rodman shall have no obligation
to disclose such information to the Company or to use such information in
connection with any contemplated transaction.

 

L.                  Anti-Money Laundering. To help the United States government
fight the funding of terrorism and money laundering, the federal laws of the
United States requires all financial institutions to obtain, verify and record
information that identifies each person with whom they do business. This means
we must ask you for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that we consider appropriate to
verify your identity, such as certified articles of incorporation, a
government-issued business license, a partnership agreement or a trust
instrument.

 



5

 

 

M.                Miscellaneous. The Company represents and warrants that it has
all requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Agreement shall not be modified or amended
except in writing signed by Rodman and the Company. This Agreement shall be
binding upon and inure to the benefit of both Rodman and the Company and their
respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Rodman and the Company with respect to this
Offering and supersedes any prior agreements with respect to the subject matter
hereof. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. This Agreement may be executed in counterparts (including
facsimile counterparts), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

*********************

 

 

 

 

 

 

 



6

 

 



In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 



    Very truly yours,           RODMAN & RENSHAW, A UNIT OF H.C.
WAINWRIGHT & CO., LLC           By  /s/ Edward D. Silvera       Name: Edward D.
Silvera       Title: COO                   Accepted and Agreed:





          Amyris, Inc.           By  /s/ Kathleen Valiasek       Name:      
Title:          

 

 





 



 



 

  

7

 

